EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Carniaux on January 19, 2022.

The application has been amended as follows: 
19. (Currently Amended)  A system comprising:
a control unit configured to display a model of a surrounding area of a reference object, the control unit configured to: 
record a first camera image using a first camera; record a second camera image using a second camera, the first camera image and the second camera image having an overlap region, the first camera image and the second camera image each including a plurality of pixels having, in each instance, a color information item; 
assign pixels of the first camera image and pixels of the second camera image to at least predefined points of a three-dimensional lattice structure in accordance with, in each instance, a specified assignment rule, the predefined points being situated in a region of the three-dimensional lattice structure, which represents the overlap region; 
ascertain a corresponding quality value for each of the predefined points as aAttorney Docket No. BOSC.P12277US/1001134434Office Action of December 8, 2021 function of the ascertained color information item difference at the predefined point; 
determine a global color transformation matrix as a function of the ascertained plurality of color information item differences, the ascertained color information item differences each being weighted as a function of the corresponding quality value of the predefined point; 
adapt at least one subregion of the second camera image as a function of the determined global color transformation matrix; and 
display a surrounding-area model of the reference object as a function of the lattice structure, of at least a subregion of the first camera image, and of at least the adapted subregion of the second camera image.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Liu et al (US 2015/138312) discloses  record a first camera image using a first camera (paragraph 0029); record a second camera image using a second camera, the first camera image and the second camera image, the first camera image and the second camera image each including a plurality of pixels having, in each instance, a color information item (paragraph 0029, 0030); assign pixels of the first camera image and pixels of the second camera image to at least predefined points of a three-dimensional lattice structure in accordance with, in each instance, a specified 
The prior art of record does not teach record a first camera image using a first camera; record a second camera image using a second camera, the first camera image and the second camera image having an overlap region, the first camera image and the second camera image each including a plurality of pixels having, in each instance, a color information item; assign pixels of the first camera image and pixels of the second camera image to at least predefined points of a three-dimensional lattice structure in accordance with, in each instance, a specified assignment rule, the predefined points being situated in a region of the three-dimensional lattice structure, which represents the overlap region; ascertain a corresponding color information item difference for each of the predefined points of the three-dimensional lattice structure as a function of the color information items of the pixels, of the first camera image and the second camera image, assigned to the predefined point; ascertain a corresponding quality value for each of the predefined points as aAttorney Docket No. BOSC.P12277US/1001134434Office Action of December 8, 2021 function of the ascertained color information item difference at the predefined point; determine a global color transformation matrix as a function of the ascertained plurality of color information item differences, the ascertained color information item differences each being weighted as a function of the corresponding quality value of the predefined point; adapt at least one subregion of the second camera image as a function of the determined global color transformation .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



January 19, 2022